Per Curiam.
It will not be necessary to state the facts in this-case.
*471 The accused contends that the demurrer to the indictment should have been sustained, because it was not alleged that he did some act towards the commission of the offense charged. Under Code, section 4865, as "amended by Acts 1930, chapter 238, we think the indictment was sufficient and that the trial court properly overruled the demurrer.
It was also claimed that the court erred in not granting instruction No. 7 offered by the accused but we find that the subject matter of this instruction was embraced in instruction No. 6, which was given by the court. It clearly stated the applicable law. We also think there was no error in amending instruction No. 7, and granting it as amended.
Our conclusion is that the evidence supports the verdict and judgment. The point made that the order showed that thirteen jurors tried the case, was not insisted upon in oral argument. It was not claimed by counsel for the accused that the order imported a verity, in fact it was admitted by counsel at bar that twelve jurors tried the case, and the order showing that thirteen jurors sat was incorrect.
We think the judgment should be affirmed.

Affirnted.